Dismissed and Memorandum Opinion filed March 24, 2011.
 
 
In The
                                                                                                         
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00129-CV
____________
 
SECURITY NATIONAL INSURANCE COMPANY, Appellant
 
V.
 
WALOON INVESTMENT, INC. D/B/A RAMADA LIMITED, Appellee
 

 
On Appeal from the 55th District Court
Harris County, Texas
Trial Court Cause No. 2009-14857
 

 
M E M O R
A N D U M  O P I N I O N
Appellant has informed this court no appeal was taken in this
case.  Appellant’s notice of appeal was filed in Trial Court Cause No.
2009-14857A, Appeal No. 14-11-00130-CV.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices
Anderson, Seymore, and McCally.